Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2021

                                      No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                 v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellants have filed a fifth amended notice of appeal and a fifth motion requesting this
court to review further orders as part of this appeal. After consideration of the motion, appellees’
response, and appellants’ reply, the court orders as follows.

      We deny the motion to review the trial court’s May 14, 2021 “Order Granting Plaintiffs’
Motion for Continuance, For Entry of Modified Scheduling Order and to Extend Pending
Temporary Injunctions,” and we dismiss the appeal from that order for lack of jurisdiction.

      We grant the motion to review the trial court’s May 14, 2021 “Order Extending June 4,
2020 Agreed Temporary Injunction” and May 14, 2021 “Order Extending November 30, 2020
Modified Temporary Injunctions.” See Tex. R. App. P. 29.6(a)(2).
The parties are advised that leave will not be granted to brief any additional issues as a result of
this order.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court